249 Ga. 829 (1982)
294 S.E.2d 471
PLANTATION PIPE LINE COMPANY
v.
STRICKLAND.
38732.
Supreme Court of Georgia.
Decided September 7, 1982.
Rehearing Denied September 23, 1982.
Edward T. Floyd, for appellant.
Michael J. Bowers, Attorney General, Warren R. Calvert, Assistant Attorney General, for appellee.
SMITH, Justice.
Plantation Pipe Line appeals from an order of the Fulton Superior Court granting appellee State Department of Revenue's motion for summary judgment. This case concerns a dispute over a February 13, 1981 Revenue Department assessment against Plantation for a $35,168 deficiency in its annual "corporate net worth" taxes for the years 1974 through 1980. See former Code Ann. §§ 92-2401 and 2403 (now codified in Code Ann. Ch. 91A-63). Plantation refused to pay, asserting that the manner of computing its tax under former Code Ann. §§ 92-2401 and 2403 is unconstitutional. It appealed the assessment to the superior court pursuant to Code Ann. § 91A-255, and now brings this appeal directly from the unfavorable ruling of that court.
The department has filed a motion to dismiss this appeal. It argues that Plantation has failed to comply with the appellate procedures set out in Code Ann. § 6-701.1. We agree.
"Appeals from decisions of the superior courts reviewing decisions of ... State and local administrative agencies... shall be by application in the nature of a petition enumerating the errors to be urged on appeal and stating why the appellate court has jurisdiction." Code Ann. § 6-701.1 (a) and (b). This court recently recognized that a Revenue Department assessment is a decision of a state administrative agency within the meaning of § 6-701.1. Wheeler v. Strickland, 248 Ga. 85 (281 SE2d 556) (1981).
Plantation Pipe Line did not file an application for discretionary appeal from the decision of the Fulton Superior Court reviewing the *830 decision of the State Department of Revenue, but chose to appeal directly to this court pursuant to Code Ann. § 6-701 (a). Having failed to comply with the procedure for appeal required by § 6-701.1, Plantation's appeal must be dismissed.
Appeal dismissed. All the Justices concur.